Per curiam;, delivered by
Thompson, J.
There can be no grounds for the application, to set aside the nonsuit in this case, for the reasons urged in the preceding cause. — ■ But in addition thereto, the execution being deemed voidable, the defendant must be considered as having waived the error, and affirmed the execution, by availing himself of his imprisonment under it, for the purpose of obtaining the benefit of the act for the relief of debtors with respect to the imprisonment of their persons.